

	

		II

		109th CONGRESS

		2d Session

		S. 2548

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 5, 2006

			Mr. Stevens (for himself

			 and Mr. Lautenberg) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To amend the Robert T. Stafford Disaster

		  Relief and Emergency Assistance Act to ensure that State and local emergency

		  preparedness operational plans address the needs of individuals with household

		  pets and service animals following a major disaster or

		  emergency.

	

	

		1.Short titleThis Act may be cited as the

			 Pets Evacuation and Transportation

			 Standards Act of 2006.

		2.Standards for State

			 and local emergency preparedness operational plansSection

			 613 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42

			 U.S.C. 5196b) is amended—

			(1)by redesignating subsection (g) as

			 subsection (h); and

			(2)by inserting after subsection (f) the

			 following:

				

					(g)Standards for

				State and local emergency preparedness operational plansIn approving standards for State and local

				emergency preparedness operational plans pursuant to subsection (b)(3), the

				Director shall ensure that such plans take into account the needs of

				individuals with household pets and service animals prior to, during, and

				following a major disaster or

				emergency.

					.

			3.Emergency preparedness

			 measures of the DirectorSection 611 of the Robert T. Stafford

			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196) is

			 amended—

			(1)in subsection (e)—

				(A)in paragraph (2), by striking

			 and at the end;

				(B)in paragraph (3), by striking the period

			 and inserting ; and; and

				(C)by adding at the end the following:

					

						(4)plans that take into account the needs of

				individuals with pets and service animals prior to, during, and following a

				major disaster or emergency.

						;

				and

				(2)in subsection (j)—

				(A)by redesignating paragraphs (2) through (8)

			 as paragraphs (3) through (9), respectively; and

				(B)by inserting after paragraph (1) the

			 following:

					

						(2)The Director may make financial

				contributions, on the basis of programs or projects approved by the Director,

				to the States and local authorities for animal emergency preparedness purposes,

				including the procurement, construction, leasing, or renovating of emergency

				shelter facilities and materials that will accommodate people with pets and

				service

				animals.

						.

				4.Providing essential

			 assistance to individuals with household pets and service animals following a

			 disasterSection 403(a)(3) of

			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

			 5170b(a)(3)) is amended—

			(1)in subparagraph (H), by striking

			 and at the end;

			(2)in subparagraph (I), by striking the period

			 and inserting ; and; and

			(3)by adding at the end the following:

				

					(J)provision of rescue, care, shelter, and

				essential needs—

						(i)to individuals with household pets and

				service animals; and

						(ii)to such pets and

				animals.

						.

			

